PRATT, J.
The printed application for insurance contained the
inquiry whether any relative had died of consumption or any pulmonary disease, and the answer, in the handwriting of defendant’s medical examiner, was, “No.” It is now stated that 20 years ago the brother of the insured died of pneumonia, on which ground the plaintiff was nonsuited. Evidence was given to the effect that when the examiner questioned the applicant she replied that she did not know of what disease her brother died. The examiner to whom defendant had confided the duty of making the inquiries wrote down the answer, doubtless with honest intention; for the form of the question was such as to direct the mind especially to consumption, and, when the sister stated that she did not know of what disease the brother died, the examiner may well have supposed that, had he died of a lingering disease like consumption, the sister would have known the fact. But, whether the mistake of the examiner was in a measure excusable or not, the applicant was not chargeable with the error. Her duty consisted in truthfully answering the questions propounded. Very few applicants for insurance possess sufficient knowledge of medical terms to correctly formulate answers to the interrogations. Insurance Co. v. Wilkinson, 13 Wall. 222; O’Brien v. Society, 117 N. Y. 310, 22 N. E. 954; Flynn v. Assurance Soc., 15 Hun, 521. That is the business of the examiner. The applicant must necessarily rely upon him to do that properly. In the class of people for whom the industrial insurance of defendant is carried on, it is doubtful if 1 in 20 would know that pneumonia is a pulmonary disease. Judgment reversed, and new trial ordered, costs to abide event.
DYKMAN, J., concurs.